                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Management Registry Incorporated,                            Case No. 0:17-cv-05009-JRT-KMM

        Plaintiff,

 v.

 A.W. Companies, Inc., et al.,
                                                                        ORDER
        Defendants.

 and

 Eric Berg,

        Intervenor.


       On October 22, 2019, the Court entered an Order granting Eric Berg’s motion to
intervene for the limited purpose of enforcing the Protective Order. [ECF No. 339.] In addition,
the Court ordered the defendants, Wendy Brown and A.W. Companies, Inc., and their counsel,
Alexander Loftus, to pay Mr. Berg’s the expenses, including attorney’s fees, caused by their
intentional violations of the Protective Order. [Id. at 13, ¶ 3.] The Court determined that such an
award was appropriate under Federal Rule of Civil Procedure 37(b)(2).

       The Application and Response

       Mr. Berg’s counsel, Scott Moriarty, filed a declaration demonstrating the reasonable fees
and expenses caused by the defendants’ conduct and corresponding to the scope of the Court’s
Order. [Moriarty Decl., ECF No. 342.] Mr. Moriarty explains that his billable rate is $350.00 per
hour and that he spent 32.8 hours working on matters relating to the enforcement of Mr. Berg’s
rights under the Protective Order, for a total of $11,480.00. [Id. ¶ 5.] Specifically, consistent with
the Court’s Order, he excluded time spent preparing a response to the defendants’ summary
judgment motion in related state court litigation. [Id. ¶ 6.] Mr. Moriarty’s paralegal spent 3.5
hours, at a rate of $190.00 per hour, working on matters relating to the enforcement of the
Protective Order, for a total of $665.00. [Id. ¶ 7.] The defendants’ and their attorneys’ conduct
also caused Mr. Moriarty to order, at an increased cost, an expedited transcript of Ms. Brown’s




                                                  1
deposition, where the defendants’ violation of the Protective Order first came to light.1 [Id. ¶ 8.]
In sum, Mr. Berg seeks recovery of $12,567.00 in fees and costs. [Id. ¶ 10.]

       In response to the fee petition, the defendants argue:

       Should fees or costs be awarded[,] the amount sought by Berg should be reduced
       significantly, to less than $3,000, both because the time incurred in relation to this
       briefing is excessive and much of the time spent on communications with counsel
       would have been incurred had the parties addressed the issue prior to the use of
       the protected information which the Hennepin County Court has since ordered be
       produced.
[Defs.’ Mem. at 1, ECF No. 351.] Although the defendants do not contend that Mr. Moriarty’s or
his paralegal’s hourly rates are unreasonable, they take issue with several specific entries in his
billing records. [Id. at 1–3.] Further, the defendants rely on an October 30, 2019 Order in the
related state court litigation that requires Mr. Berg to produce consulting agreements he entered
between October 1, 2015 and the present, even though the defendants failed to pursue discovery
in a timely manner. [Ex. A to Defs.’ Mem., ECF No. 352.] They suggest that this Order “cur[es]
the issue which initiated this whole unfortunate series of events.” [Defs.’ Mem. at 3.]

       Legal Standards

       The relevant Rule of Civil Procedure provides that “the Court must order the disobedient
party, the attorney advising that party, or both to pay the reasonable expenses, including
attorney’s fees, caused by the failure [to obey a discovery order] unless the failure was
substantially justified or other circumstances make an award of expenses unjust.” Fed. R. Civ. P.
37(b)(2)(C). Courts determine the amount of an award of a reasonable attorney’s fee award
under Rule 37 by applying the lodestar method. See, e.g., Envirosource, Inc. v. Horsehead
Resource Development Co., Inc., 981 F. Supp. 876, 881–82 (S.D.N.Y. 1998); Porter v. Johnson,
2008 WL 2566749, at *1 (D.D.C. June 25, 2008). This familiar method multiplies the number of
reasonably expended by a reasonable hourly rate. In re RFC, __ F. Supp. 3d __, 2019 WL
2567566 (D. Minn. June 21, 2019). “[I]n determining the lodestar, courts ‘need not, and indeed
should not become green-eyeshade accountants. The essential goal in shifting fees … is to do
rough justice, not to achieve auditing perfection.” Id. (quoting Fox v. Vice, 563 U.S. 826, 838
(2011)).



1
        Mr. Berg does not seek to recover any other costs associated with ordering Ms. Brown’s
transcript. [Moriarty Decl. ¶ 9.]


                                                  2
       Discussion

       There is no dispute that Mr. Moriarty’s hourly rate for his own services and for his
paralegal are reasonable. Based on the absence of such a dispute, the support Mr. Moriarty
provided regarding the reasonableness of these rates, and the Court’s own knowledge of the
prevailing rates in the relevant legal community, the Court finds that a reasonable hourly rate for
Mr. Moriarty is $350.00 per hour. The $190.00 per hour rate for his paralegal is also reasonable.
There is also no dispute that the $422.00 associated with ordering the expedited transcript of
Ms. Brown’s deposition is likewise a reasonable expense caused by the defendants’ and
Mr. Loftus’s failure to comply with the Protective Order.

       The defendants challenge the reasonableness of the time Mr. Moriarty spent litigating the
violations of the Protective Order. They assert that “several … items [in the submitted billing
records] stand out as plainly excessive,” followed by a list of certain time entries from
Mr. Moriarty’s billing records. [Defs.’ Mem. at 1–2.] They take issue with 4 hours Mr. Moriarty
spent preparing for the hearing on the motion; 20.6 hours he and his paralegal spent preparing,
revising, and filing Mr. Berg’s briefing in federal court; and 6.2 hours spent drafting letters to
opposing counsel and to the state court. [Id.] Defendants argue that “[a] client wouldn’t pay a bill
for 20 hours of time drafting what the Court concluded was a straight forward motion nor would
four hours of preparation for a thirty minute hearing survive in a competitive marketplace.” [Id.
at 2–3.]

       The Court is not persuaded by the defendants’ argument that Mr. Berg seeks to recover
fees for excessive time spent litigating their violations of the Protective Order. Before Mr. Berg
filed his motion to intervene and for sanctions, Mr. Moriarty attempted to resolve the matter with
opposing counsel through well-reasoned and thorough letters that pointed out the violations of
the Protective Order. Rather than engage him in a discussion of the issues or take action to
remedy the blatant violations, defense counsel offered only silence. Unable to make any
headway with opposing counsel, Mr. Moriarty was forced to research, draft, and file a motion to
intervene and for sanctions. The motion was supported by a persuasive 19-page memorandum.

       After Mr. Berg’s motion was filed, the defendants and Mr. Loftus chose not to take any
action that would have eliminated the need for Mr. Moriarty to further litigate their violations of
the Protective Order. Instead, they argued that their actions were completely justified, that
Mr. Berg had suffered no harm, and that he had no business intervening for the limited purpose
of enforcing his rights under the Protective Order. Staking out such a position justified



                                                  3
Mr. Moriarty’s preparation for the hearing, which required him to address even the most
specious of the defendants’ arguments.

       Under these circumstances, spending slightly more than 30 hours to attempt to resolve the
issues prior to making the motion, prepare the motion papers, and get ready for the hearing does
not strike the Court as excessive at all. The defendants provide the conclusory statements that the
time entries are excessive and that a client in a competitive marketplace would not pay for the
work Mr. Moriarty performed,2 but they offer no support for these positions. In fact,
Mr. Moriarty’s approach was measured, appropriate, and necessary to bring to light the
defendants’ and Mr. Loftus’s failure to obey the Protective Order. Accordingly, the Court finds
that the 32.8 hours that Mr. Moriarty spent litigating this matter and the 3.5 hours spent by his
paralegal are reasonable.

       Finally, the Court rejects the defendants’ argument that the subsequent state court Order
requiring Mr. Berg to produce consulting agreements has “cured” anything of consequence. The
defendants appear to suggest that the Court should reduce any fee award or decline to award
expenses altogether because they have now obtained access to the very same information in the
state litigation that they previously used in violation of this Court’s Protective Order. However,
the only thing that the state court Order “cures” is the defendants’ own lack of diligence in
pursuing discovery from Mr. Berg in the state proceeding—despite their untimely discovery
requests, the state court allowed them to receive a limited subset of discovery. The state court
Order does not negate the conduct of the defendants and Mr. Loftus that caused additional and
unnecessary expenses and attorney’s fees. Nor does it make an award of expenses unjust or
substantially justify the defendants’ failure to comply with the Protective Order. Fed. R. Civ. P.
37(b)(2)(C). Imposing a sanction under these circumstances is consistent with the purpose
behind the Rule. Roadway Exp., Inc. v. Piper, 447 U.S. 752, 763–64 (1980) (“Rule 37 sanctions
must be applied diligently both to penalize those whose conduct may be deemed to warrant such




2
        To the extent the defendants imply that an attorney-fee sanction is inappropriate because
Mr. Berg has a contingent-fee arrangement with Mr. Moriarty, the Court disagrees. Centennial
Archaeology, Inc. v. AECOM, Inc., 688 F.3d 673, 679 (10th Cir. 2012) (“[C]ourts construe the
term attorney fees to mean, not the amount actually paid or owed by the party to its attorney, but
the value of attorney services provided to the party.”) (emphasis in original); id. at 680 (“The
purpose of Rule 37 attorney-fee sanctions would be thwarted if a party could escape the sanction
whenever opposing counsel’s compensation is unaffected by the abuse, as when the fee
arrangement is a contingency fee or, as here, a flat rate.”).


                                                 4
a sanction, and to deter those who might be tempted to such conduct in the absence of such a
deterrent.”) (cleaned up).

       Order

       Based on the foregoing, IT IS HEREBY ORDERED THAT

   1. Intervenor Eric Berg’s application for an award of expenses and attorney’s fees [ECF
       No. 342] is GRANTED; and

   2. Pursuant to Fed. R. Civ. P. 37(b)(2), Wendy Brown, A.W. Companies, and Alex Loftus
       shall pay Mr. Berg $12,567.00 in reasonable expenses, including attorney’s fees, within
       30 days of the date of this Order.


 Date: November 11, 2019                           s/Katherine Menendez
                                                   Katherine Menendez
                                                   United States Magistrate Judge




                                               5
